[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Schroeder, Slip Opinion No. 2017-Ohio-7858.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-7858
           THE STATE OF OHIO, APPELLEE, v. SCHROEDER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as State v. Schroeder, Slip Opinion No. 2017-Ohio-7858.]
Court of appeals’ judgment reversed on the authority of State v. Grimes and cause
        remanded.
    (No. 2016-0570―Submitted June 7, 2017―Decided September 28, 2017.)
                 Appeal from the Court of Appeals for Lucas County,
                             No. L-14-1228, 2016-Ohio-849.
                                    _________________
        {¶ 1} The judgment of the court of appeals is reversed on the authority of
State v. Grimes, ___ Ohio St.3d ___, 2017-Ohio-2927, __ N.E.3d ___, and this
cause is remanded to the trial court for further proceedings consistent with our
decision in Grimes.
        O’CONNOR, C.J., and O’DONNELL, O’NEILL, and FISCHER, JJ., concur.
        FRENCH, J., concurs in judgment only.
                            SUPREME COURT OF OHIO




       KENNEDY, J., dissents and would affirm the judgment of the court of
appeals.
       DEWINE, J., dissents and would affirm the judgment of the court of appeals
for the reasons stated in his concurring opinion in State v. Grimes, ___ Ohio St.3d
___, 2017-Ohio-2927, __ N.E.3d ___.
                              _________________
       Julia R. Bates, Lucas County Prosecuting Attorney, and Evy M. Jarrett,
Assistant Prosecuting Attorney, for appellee.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick, Assistant
Public Defender, for appellant.
                              _________________




                                        2